Citation Nr: 0929650	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
elbow shell fragment residuals with left ulnar and median 
neuropathy.

2.  Entitlement to a rating in excess of 20 percent for left 
leg shell fragment residuals with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.   In June 2008, the Veteran testified during a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO; a transcript of that hearing is of record.

In December 2008, the Board remanded these matters to the RO, 
for additional development.  After accomplishing the 
requested actions, the RO continued the denial of the claims 
(as reflected in an April 2009 supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The service-connected left elbow injury residuals are not 
shown to produce severe incomplete or complete paralysis of 
the ulnar nerve manifested by a flexor contraction of the 
ring and little fingers; atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers; inability to spread the fingers (or 
reverse); and an inability to adduct the thumb.  

3.  The service-connected left leg disability is manifested 
by objective evidence of no more than moderate instability.

4.  The service-connected left leg disability is also 
manifested by post-traumatic degenerative arthritis with 
extension limited at 10 degrees with painful repetitive 
movements.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected left elbow shrapnel fragment residuals with 
left ulnar and median neuropathy are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.73, 
4.124a, Diagnostic Codes (DC) 5308, 8516 (2008). 

2.  The criteria for a rating in excess of 20 percent for 
left leg shell fragment residuals with instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008). 

3.  The criteria for a separate 10 percent rating for left 
knee arthritis resulting in limited extension are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008) 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet .App. 37 
(2008), applicable to claims for increased ratings. 
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2003 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claims for increased ratings.  This letter 
also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further 
requested that the Veteran submit any additional information 
or evidence in his possession that pertained to his claims.  
In a March 2006 letter, the Veteran was provided information 
regarding disability ratings and effective dates consistent 
with Dingess/Hartman.   Thereafter, in a May 2008 letter, the 
Veteran was provided with information required pursuant to 
Vazquez-Flores. 

After issuance of the above letters, and proving the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated each issue on appeal in an April 2009 SSOC.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records and the reports of June 2003, December 2006, and 
January 2009 VA examination reports.  Also of record and 
considered in connection with the appeal is the transcript of 
the June 2008 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.   Factual Background

A June 2003 VA joints examination report reflects that the 
Veteran stated he was unable to make a fist sometimes.  He 
drives a truck.  He has not had treatment since Vietnam for 
his left arm and elbow.  He has numbness and tingling 3 to 4 
times a week and is affected by the weather.  With regard to 
his left knee, the VA examiner noted that nerve conduction 
was normal in 2000.  The Veteran has not had any work loss 
related to any of these disabilities.  The Veteran complained 
that when he is on uneven ground, his knee would give him 
trouble and try to buckle on him.  He has left early from 
work due to problems.  Physical examination revealed that the 
Veteran lacked 3 to 5 degrees of full extension of the left 
elbow.  Flexion at the left elbow was 145 degrees, strength 
of the left was 3/5.  His grip strength was 4/5.  there was a 
one inch quadriceps atrophy of the left knee.  He was 
ambulatory without braces or splints.  Knee flexion was 140 
degrees and no pain with movement.  Lachman and McMurray 
signs were negative.  The Veteran did not use a cane, brace, 
or splint.  His gait was straight and upright without use of 
assistive devices.  X-rays of the left knee were normal with 
no osteoarthritis.  The diagnoses included status post left 
medial meniscectomy with mild instability, quadriceps 
atrophy, and mild to moderate functional impairment.  There 
was also mild to moderate left ulnar and median motor 
neuropathy with axonal degeneration and moderate functional 
impairment.  

In an August 2003 rating decision, the RO increased the 
rating for the Veteran's left elbow disability from 20 to 30 
percent.  An effective date was assigned from April 29, 2003, 
the date of the claim for an increase.  

A May 2005 VA outpatient record reflects that the Veteran 
complained of left knee buckling at certain times when he 
walks.  An X-ray revealed no significant abnormality.  
Examination revealed no effusion and active range of motion 
was within normal limits.  Lachman's and McMurray's signs 
were negative.  The Veteran had a minimal amount of laxity of 
the medial collateral ligaments, but was otherwise within 
normal limits.  The impression was left knee pain with mild 
laxity of the medial collateral ligaments.  The Veteran was 
given a neoprene knee sleeve with patellar cutout for extra 
support.  

In a March 2006 letter the Veteran stated he was unemployed 
because his service-connected left leg disability.  He 
reported he could not use the clutch pedal on his truck 
because of his knee disability.  

A December 2006 VA joints examination reflects that the 
Veteran complained of pain and weakness in the left forearm 
and hand.  He has intermittent tingling in the fingers, but 
no persistent numbness.  He indicated that he cannot 
straighten out the left elbow and that it felt stiff.  The 
Veteran complained of pain in the left knee when he uses the 
clutch while driving a truck, when walking, and with any 
movements.  He reported that he has fallen once or twice a 
week.  He does not complain of any swelling, but reported he 
has a popping sound in the left knee without locking.  He was 
employed as an 18-wheel truck driver and had been since 1969.  
He worked only about three months in the past year due to his 
back, left knee, and left arm disabilities.  The Veteran 
reported that his knee and arm slowed him down and that he 
can not push a lawnmower, but that these problems do not have 
any impact on his activities of daily living.  

Physical examination revealed tenderness over the lateral 
aspect and lateral half of the anterior and posterior aspect 
of the left elbow.  There was a flexion deformity of 18 
degrees of the elbow.  The flexion of the elbow was 125 
degrees and pain was present between 90 degrees and 125 
degrees.  Repetitive movements of the left elbow flexion were 
120 degrees.  With repetitive movements of the elbow and the 
arm, the Veteran complained of fatigue and pain involving the 
shoulder and the elbow.  Touch sensation was decreased in the 
medial aspect of the left upper arm, the medial aspect of the 
left forearm, over the hypothenar eminence, and to the palmer 
aspect of the left little finger, thumb, and index finger.  

Examination of the left knee revealed mild tenderness on the 
anterior, medial, and lateral aspects of the left knee.  Left 
knee flexion was 140 degrees and extension was 0 degrees.  
Repetitive movements caused pain.  There was no change with 
range of movement of the left knee and no pain on varus or 
valgus movement.  No laxity was noted and McMurray's sign was 
negative.  Gait and posture were normal, but the Veteran was 
unable to squat.  The diagnoses included left median and 
ulnar neuropathy, osteoarthritis of the left elbow, and 
patellofemoral syndrome, left knee (X-rays were reported as 
normal).  

A March 2007 VA examination report noted the Veteran's ulnar 
and median neuropathy were at least as likely as not related 
to his shrapnel injury and that his left elbow osteoarthritis 
was due to this injury.  The examiner also stated that the 
shrapnel fragment in the Veteran's left hand was in the 
thenar eminence and not near any joint and was not the cause 
of his osteoarthritis in the hand joints.  

In a May 2007 rating decision, the RO granted service 
connection for osteoarthritis of the left elbow and for scars 
of the left arm at the elbow and the left leg. 

During the June 2008 Board hearing, the Veteran testified 
that he was employed as a truck driver and that his service-
connected disabilities affected the clutching part and the 
driving parts of this job.  He stated that he is left-handed 
and reported that he had pain and numbness in the hands and 
left arm.  He also stated he experienced numbness down the 
left leg and pain in his left knee. 

A January 2009 VA joints examination report reflects that the 
VA examiner reviewed the claims file.  The Veteran complained 
of left elbow pain that has gotten worse over the years.  He 
stated he had been unable to make a fist for the past 8 to 10 
months.  He complained of pain from the left elbow down to 
the fingers.  The pain level is 6 out of 10 with weather 
changes and when he uses the left upper extremity, the pain 
gets worse to a level of 8 or 9 out of 10.  He takes Lortab 
and Etodolac for pain, but does not see much relief with the 
medication.  He can only take medication at night, since he 
can not drive while on pain medication.  Pain subsides with 
complete rest, but with cold weather the pain is never 
completely relieved.  The Veteran also mentioned that the 
muscles are tight.  He does not have any swelling of the 
elbow.  The elbow pops, but does not subluxate.  He reported 
that his left elbow locks three or four times a week.  He 
feels weak in the left elbow and has fatigue.  He also has 
decreased endurance.  He denied numbness in the left forearm 
or hand.  Finger joints sometimes swell up.  He does not wear 
a brace or splint for the left upper extremity.  The left 
thumb and fingers sometimes draw into a flexed position.  The 
affect on his work and daily activities because of the elbow 
was described as when driving an 18 wheel truck he has 
trouble grasping the steering wheel.  He cannot throw a rope 
on loads and has to get someone to help him.  He has lost 
several days in the past years.  The Veteran mentioned that 
he usually makes about 30 thousand dollars per year, but that 
in the past year he only made about 24 thousand.  He does not 
have any activity of daily living deficits.  He does some 
fishing sitting on the bank.  

The Veteran complained that his left knee hurt all the time, 
but gets worse while driving and using the clutch, as well 
as, when he is walking.  The pain never goes away and he 
takes medication for pain.  He did not complain of any 
swelling.  He mentioned that his knee felt weak and fatigued 
with use with decreased endurance.  The left knee pops a lot 
and gives way about five or six times a week (on uneven 
surfaces).  The left knee is stiff off and on and locks about 
three or four times a week.  He does not use a brace.  He 
uses a cane off and on depending on the weather.  He has 
trouble using the clutch due to pain and fatigue.  He walks 
only a few feet each time.  He does not walk for exercise due 
to the left knee disorder.  He has no activity of daily 
living deficits.  

On physical examination, the Veteran complained of pain 
levels of 7 in the left arm and the knee.  Left elbow flexion 
was 18 degrees to 116 degrees and was painful.  Extension was 
negative 18 degrees, pronation was 50 degrees and supination 
was 85 degrees.  On repetitive movements the Veteran 
complained of pain and fatigue.  Following the repetitive 
movements, the left elbow flexion was 20 degrees to 110 
degrees, extension was negative 20 degrees, pronation was 60 
degrees, and supination was 85 degrees.  He was unable to 
make a fist on the left side fully.  There was a one 
centimeter gap between the fingertips and the palm.  The 
metacarpophalangeal joint flexion was 75 degrees, PIP joint 
flexion was 75 degrees, DIP joint flexion was 30 degrees and 
painful.  There was no evidence of muscle injury noted in the 
left upper extremity.  Left handgrip was 4+/5, upper 
extremity reflexes were 2+ and symmetrical.  Sensory 
decreased to touch and pinprick on the left forearm, palm, 
and over the first through fourth fingers.  

X-rays of the elbow revealed status post old shrapnel injury 
with retained shrapnel fragments in the soft tissue posterior 
to the humerus and posterior to the proximal forearm.  Noted 
also cortical deformity in the lateral epicondyle of the 
humerus consistent with old injury.  No significant interval 
change.  EMG/NCV studies revealed an impression of mild to 
moderate left ulnar and median motor neuropathy with axonal 
degeneration.  The diagnoses included residuals, shrapnel 
wound to the left upper arm with retained shrapnel fragments, 
post-traumatic degenerative changes of the left elbow, and 
left ulnar and median neuropathy.  There was no muscle injury 
or loss of muscle mass due to injury based on examination.

Examination of the left lower extremity revealed left knee 
flexion was to 100 degrees, extension was negative 10 
degrees, and repetitive movements were painful.  The flexion 
was painful from 10 to 100 degrees.  Following repetitive 
movements there was no change in the range of motion.  
McMurray sign was negative.  There was no increase in laxity.  
There was no neurological deficits in the left lower 
extremity.  The Veteran can not squat.  He is not antalgic, 
but walks bent forward.  X-rays revealed no acute fracture or 
dislocation.  There were tiny osteophytes involving both 
tibial spines and the posterior aspect of the patella without 
significant change from prior technique difference.  It was 
noted there may be small suprapatellar effusion.  The 
diagnosis was post-traumatic degenerative arthritis of the 
left knee.  There was no muscle injury or loss of muscle mass 
due to injury based on examination.

III.  Increased Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on  
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely  
approximates the criteria for the higher rating.  38 C.F.R. §  
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making  
disability evaluations. See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

A.  Left elbow shell fragment residuals

The 30 percent rating for the Veteran's service-connected 
left elbow shell fragment residuals with left ulnar and 
median neuropathy has been assigned under Diagnostic Codes 
5308-8516.  In the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  Injuries will 
generally be represented by the number assigned to the 
residual condition, on the basis of which the rating is 
determined.  

Muscle injuries of the forearm and hands are rated under DCs 
5307 through 5309. DC 5308 rates the disabilities of Muscle 
Group VIII, which pertains to muscles arising mainly from 
external condoyle of humerus, extensors of carpus, fingers, 
and thumb, and supinator, which affect the extension of 
wrist, fingers, and thumb and abduction of thumb.  See 38 
C.F.R. § 4.73 (2008).  According to DC 5308, a 20 percent 
evaluation is warranted for a moderately severe injury to 
Muscle Group VIII on the dominant side and a 30 percent 
rating is warranted for a severe injury to the dominant side.  
38 C.F.R. § 4.73, DC 5308.

In December 2008, the Board remanded the Veteran's claim in 
part to clarify which muscle group, if any, had been injured 
or damaged as a result of the shell fragment injury of the 
left elbow.  In a January 2009 VA examination report, the VA 
examiner concluded that there was no evidence of muscle 
injury in the left upper extremity.  Rather, the VA examiner 
referred to prior EMG/NCV studies finding that the Veteran's 
diagnosis was degenerative changes of the left elbow as well 
as left ulnar and median neuropathy.  It was also noted that 
X-rays revealed degenerative arthritis of the hand joints 
with retained shrapnel fragments.

Based upon the evidence in this case, the Veteran's left 
elbow muscular injury is most appropriately evaluated under 
the DC for paralysis of the ulnar nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8516.  DC 8516 pertains to evaluation 
of paralysis of the ulnar nerve, and provides evaluations 
based on the degree of incomplete paralysis, 10 percent for 
mild , 30 percent for moderate, and 40 percent for severe, on 
the dominant side.  Complete paralysis of the ulnar nerve on 
the major side, the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar  and hypothenar eminences; 
loss of extension of ring and  little fingers, cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened, is rated 60 percent disabling on the major 
side. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
with peripheral nerve injuries is defined as a degree of loss 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to the varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree.  See note at "Diseases of the Peripheral 
Nerves" in 38 C.F.R. § 4.124(a).

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

In this case, the Board finds that the objective medical 
evidence shows that the Veteran has functional impairment 
involving the left elbow with left ulnar and median 
neuropathy which is moderate on his dominant side.  Moderate 
nerve disability to the ulnar nerve warrants a 30 percent 
rating for the major side.  In this regard, all of the 
medical evidence associated with the claims file describes 
the Veteran's left elbow disability as mild to moderate left 
ulnar and median motor neuropathy.  The disability is not 
shown to produce severe incomplete or complete paralysis of 
the ulnar nerve manifested by a flexor contraction of the 
ring and little fingers; atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers; inability to spread the fingers (or 
reverse); and an inability to adduct the thumb.  Therefore, a 
higher rating is not warranted as there is no medical 
evidence of severe impairment of the ulnar nerve and the 
Veteran's descriptions more nearly approximate the criteria 
for moderate impairment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.

B.  Left leg shell fragment residuals with instability

The Veteran's left leg disability is currently rated at 20 
percent under Code 5257 for instability.  38 C.F.R. § 4.71a, 
Code 5257.  Under Code 5257 a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate subluxation or lateral 
instability, and a 30 percent rating for severe subluxation 
or lateral instability. 

In this case, there is no objective evidence of more than 
moderate instability or subluxation of the right knee during 
the appeal period.  Although the Veteran has provided 
testimony that his knee will give way when on uneven ground, 
medical evidence of instability has not been found since a 
May 2005 VA record noting that the Veteran has mild laxity of 
the medial collateral ligament.  All subsequent examinations 
are negative for laxity or instability.  Hence, the Veteran 
is not entitled to a rating in excess of 20 percent for 
instability of the left leg under Diagnostic Code 5257 
because the medical evidence does not reflect overall severe 
instability.

However, as the Veteran has been diagnosed with arthritis the 
Board must consider whether a separate rating for the left 
knee for arthritis resulting in limited or painful motion is 
warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Board notes, however, that under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, as discussed below, Diagnostic Codes 5260 and 
5261, applicable to limitation of flexion and extension of 
the leg, respectively).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

If the Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A maximum 30 percent rating requires flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2008).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  Standard knee range of motion 
is from 0 degrees (extension) to 140 degrees (flexion).  See 
38 C.F.R. § 4.71a, Plate II (2008).

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a separate10 percent rating for limited 
extension of the left leg is warranted.  The January 20, 
2009, VA examination report reflects that the Veteran was 
diagnosed with post-traumatic degenerative arthritis of the 
left knee and that extension was negative 10 degrees with 
painful repetitive movements.  As these findings indicate 
that extension of the left knee is limited to 10 degrees, a 
separate 10 percent rating for the left leg is warranted 
under Diagnostic Code 5261.

The Board also observes that, as the Veteran's flexion of his 
left knee has been found to result in flexion of no less than 
100 degrees, there is no medical evidence that his symptoms 
have been so disabling to result in flexion limited to 45 
degrees-the requirement for a compensable, 10 percent rating 
under Diagnostic Code 5260.  As such, there is no basis for 
assignment of any additional, compensable rating based on 
limited flexion of the left leg.  See VAOPGCPREC 9- 2004; 69 
Fed. Reg. 59,990 (2004) (providing that separate ratings for 
limited flexion and limited extension of the same knee joint 
may be assigned).

The Board has considered the applicability of other 
potentially applicable diagnostic codes for rating the 
Veteran's left leg disability, but finds that no higher 
rating is assignable.  The Veteran has never demonstrated or 
been diagnosed with  ankylosis of the left knee or impairment 
of the tibia and fibula.  Therefore, DCs 5256 and 5262 are 
not for application and no higher alternative or additional 
separate ratings are warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorders are 
adequately rated under the available schedular criteria.  The 
objective findings of physical impairment are well 
documented.  The Veteran reported he was unemployed in a 
March 2006 statement; however, subsequent statements and 
medical reports clearly indicate he was employed as a 
trucker.  Although he subsequently reported he experienced 
problems with his employment and diminished income, the Board 
finds the overall evidence of record is not indicative of a 
marked interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

The claim for a rating in excess of 30 percent for the 
service-connected left elbow shrapnel fragment residuals with 
left ulnar and median neuropathy is denied. 

The claim for a rating in excess of 20 percent for left leg 
shell fragment residuals with instability is denied.

A separate 10 percent rating is granted for post-traumatic 
arthritis of the left leg with limitation of extension, 
subject to the regulations governing the payment of VA 
monetary benefits. 



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


